 


109 HRES 872 EH: Removing a Member from the Committee on Ways and Means
U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 872 
In the House of Representatives, U. S.,

June 16, 2006
 
RESOLUTION 
Removing a Member from the Committee on Ways and Means 
 
 
That Mr. Jefferson is hereby removed from the Committee on Ways and Means. 
 
Karen L. HaasClerk.
